Order filed June 12, 2012, Withdrawn, Appeal Reinstated and Order filed August 2, 2012.







--------------------------------------------------------------------------------


                                    In The
                                       
                          Fourteenth Court of Appeals
                                 ____________
                                       
                              NO. 14-11-01032-CR
                              NO. 14-11-01033-CR
                                 ____________
                                       
                             DEON RUSH, Appellant
                                       
                                      V.
                                       
                         THE STATE OF TEXAS, Appellee
                                       
                                       
                                       
                    On Appeal from the 506th District Court
                             Grimes County, Texas
                    Trial Court Cause No. 16022 and 16024C
                                       
                                       
                                       
                                     ORDER
On June 12, 2012, this Court issued an order abating the appeal and directing the trial court to conduct a hearing to determine the reason for failure to file the reporter's record.  The reporter's record was filed July 25, 2012.
Accordingly, our order of June 12, 2012, is withdrawn.  
PER CURIAM